Citation Nr: 1633524	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

3.  Entitlement to service connection for hypothyroidism.

4.  Entitlement to service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for diabetes mellitus and for hypothyroidism and also denied claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety (which was characterized as a single service connection claim for PTSD with depression and anxiety).  Although the Veteran did not disagree with the January 2010 rating decision within 1 year, she submitted additional relevant evidence on her service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, within 1 year of this decision.  Submission of additional relevant evidence in June 2010 within 1 year of the January 2010 rating decision rendered this decision non-final for VA purposes under 38 C.F.R. § 3.156(b) with respect to the service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

In a July 2011 rating decision, the RO determined, in pertinent part, that new and material evidence had not been received to reopen previously denied claims of service connection for diabetes mellitus and for hypothyroidism.  The RO readjudicated the Veteran's service connection claims for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and anxiety (although these claims were characterized incorrectly as a single request to reopen a previously denied service connection claim for PTSD with depression and anxiety).  The RO also denied a service connection claim for degenerative joint disease of the bilateral knees (which was characterized as bilateral knee degenerative joint disease claimed as right knee and bilateral leg condition).  The Veteran disagreed with this decision in January 2012.  She perfected a timely appeal in March 2013.

In May 2015, the Board denied, in pertinent part, the Veteran's claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Board reopened the Veteran's previously denied claim of service connection for hypothyroidism and remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also remanded the Veteran's claim of service connection for a bilateral knee disability, to include degenerative joint disease of the bilateral knees (which was characterized as degenerative joint disease of the bilateral knees), to the AOJ for additional development.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The Veteran, through her attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") and requested that the Court vacate and remand that part of the Board's May 2015 decision which denied the claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  Both parties to the Joint Motion requested that the Court leave the remainder of the Board's May 2015 decision undisturbed.  See Joint Motion for Partial Remand dated March 30, 2016, at pp. 1-2.  The Court granted the Joint Motion in an April 2016 Order, vacating and remanding only that part of the Board's May 2015 decision which denied the Veteran's claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Court dismissed the Veteran's appeal as to the remaining issues adjudicated by the Board in May 2015.  See Mathis v. McDonald, No. 15-2842 (Vet. App. Apr. 1, 2016).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she incurred diabetes mellitus, an acquired psychiatric disability other than PTSD, to include depression and anxiety, hypothyroidism, and a bilateral knee disability, to include degenerative joint disease of the bilateral knees, during active service.  The Board is bound by the Court's April 2016 Order concerning the claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Board acknowledges that the Veteran's claims of service connection for hypothyroidism and for a bilateral knee disability, to include degenerative joint disease of the bilateral knees, previously were remanded to the AOJ in May 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety, both parties to the Joint Motion contended that the Board had erred in relying on inadequate VA examinations when it adjudicated these claims in its May 2015 decision.  See Joint Motion for Partial Remand dated March 30, 2016, at pp. 2-6.  Both parties to the Joint Motion specifically contended that the Board's reliance on a March 2011 VA examination and a May 2011 examination addendum for an acquired psychiatric disability other than PTSD, to include depression and anxiety, and a September 2013 VA examination for diabetes mellitus was misplaced as these examinations were found to be inadequate for VA adjudication purposes.  Id.  Accordingly, this evidence cannot be used to adjudicate the Veteran's currently appealed claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

A review of the record evidence indicates that, absent the March 2011 VA examination and May 2011 examination addendum for an acquired psychiatric disability other than PTSD, to include depression and anxiety, and the September 2013 VA examination for diabetes mellitus, there is insufficient evidence to adjudicate the Veteran's currently appealed claims of service connection for diabetes mellitus and for an acquired psychiatric disability other than PTSD, to include depression and anxiety.  In other words, the evidence of record does not address the contended etiological relationship between active service and the Veteran's diabetes mellitus or her acquired psychiatric disability other than PTSD, to include depression and anxiety.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine whether diabetes mellitus and acquired psychiatric disability other than PTSD, to include depression and anxiety, are related to active service.

With respect to the Veteran's claims of service connection for hypothyroidism and for a bilateral knee disability, to include degenerative joint disease of the bilateral knees, the Board notes that it previously remanded both of these claims to the AOJ in its May 2015 decision.  In that decision, the Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of her hypothyroidism and bilateral knee disability, to include degenerative joint disease of the bilateral knees (which was characterized as degenerative joint disease of the bilateral knees).  See Board decision dated May 5, 2015, at pp. 38-41.  A review of the Veteran's VBMS electronic paperless claims file shows that the requested examinations occurred in March 2016.  

Unfortunately, a detailed review of the March 2016 VA examination reports and the accompanying medical opinions shows that they are inadequate for VA adjudication purposes.  For example, following VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in March 2016, the VA examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities (which were diagnosed as left knee strain, status-post arthroscopic repair of the right knee, and scar, status-post arthroscopic repair of the right knee) were related to active service.  The rationale for this opinion was, "There are no in-service medical records indicating knee pathology while in service to show correlation with current knee condition."  Similarly, following VA thyroid and parathyroid conditions DBQ in March 2016, the VA examiner opined that it was less likely than not that the Veteran's hypothyroidism was related to active service.  The rationale for this opinion was, "There are no in-service medical records indicating evaluation, diagnosis or treatment for thyroid condition while in service to show correlation with current diagnosis."

As the Board discussed in its May 2015 decision, the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms") (Emphasis added).  See also Board decision dated May 5, 2015, at pp. 39.  Both of the March 2016 DBQs are inadequate for VA adjudication purposes because they clearly violate the Court's holdings in Buchanan and Barr.  As the Board also discussed in its May 2015 decision, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303; see also Board decision dated May 5, 2016, at pp. 39.  It is inexplicable to the Board that both of the VA examiners who saw the Veteran in March 2016 provided medical nexus opinions directly contrary to the Court's holdings in Buchanan and Barr, especially in light of the fact that both of these opinion reports included the relevant discussion of these cases apparently copied and pasted directly from the Board's May 2015 decision.

With the exception of a May 2011 VA opinion which the Board previously found to be inadequate for VA adjudication purposes in its May 2015 decision, there is no other opinion currently of record which addresses the contended etiological relationship between the Veteran's bilateral knee disability, to include degenerative joint disease of the bilateral knees, and active service.  Similarly, with the exception of the March 2016 VA thyroid and parathyroid conditions DBQ, which the Board has found to be inadequate for VA adjudication purposes in this remand, there is no other opinion currently of record which addresses the contended etiological relationship between the Veteran's hypothyroidism and active service.  The Board again notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine whether hypothyroidism and a bilateral knee disability, to include degenerative joint disease of the bilateral knees, are related to active service.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in April 2016 without complying with the May 2015 remand instructions concerning the Veteran's claims of service connection for hypothyroidism and for a bilateral knee disability, to include degenerative joint disease of the bilateral knees.  Given this error, another remand is required.

The AOJ also should attempt to obtain the Veteran' s updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her attorney and ask her to identify all VA and non-VA clinicians who have treated her for hypothyroidism, a bilateral knee disability, diabetes mellitus, or for an acquired psychiatric disability other than PTSD, to include depression and anxiety, since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her hypothyroidism.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypothyroidism, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous medical records documenting complaints of or treatment for hypothyroidism, alone, is insufficient rationale to support a medical nexus opinion.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of her bilateral knee disability, to include degenerative joint disease of the bilateral knees.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any bilateral knee disability, to include degenerative joint disease of the bilateral knees, currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, to include degenerative joint disease of the bilateral knees, if diagnosed, is related to active service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the lack of contemporaneous medical records documenting complaints of or treatment for a bilateral knee disability, alone, is insufficient rationale to support a medical nexus opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service or any incident of service.  The examiner specifically should state whether the Veteran's diabetes mellitus, if diagnosed, is related etiologically to her in-service complaints of and treatment for glucose intolerance and obesity.  The examiner also should state whether diabetes mellitus, if diagnosed, is related to the Veteran's reported in-service symptoms of thirst and polyuria.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran's service treatment records show that she experienced glucose intolerance and was overweight during active service.  The examiner also is advised that these records reflect that the Veteran was placed on several weight reduction diets during service.  The examiner finally is advised that the Veteran contends that she experienced excessive thirst and polyuria during active service.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her acquired psychiatric disability other than PTSD, to include depression and anxiety.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD, to include depression and anxiety, currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression and anxiety, is related to active service or any incident of service.  The examiner specifically should state whether the Veteran's acquired psychiatric disability other than PTSD, to include depression and anxiety, if diagnosed, is related etiologically to her in-service complaints of depression, trouble sleeping, and an angry mood.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Veteran complained of depression, problems sleeping, and an angry mood during active service.  The examiner also is advised that the Veteran's service treatment records shows that she was treated for depressive disorder and simple phobia during active service.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

